Citation Nr: 0935700	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-20 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and May 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, granted a 10 percent rating for right knee 
retropatellar pain syndrome; denied an increased rating for 
left knee retropatellar pain syndrome; and declined to reopen 
a claim of service connection for memory loss. 

In a September 2008 decision, the Board reopened the claim of 
service connection for memory loss; and remanded the issues 
of service connection for headaches, muscle twitching in the 
bilateral arms, and memory loss for VA examinations.   The 
Board also remanded the claims of increased ratings for the 
left and right knee retropatellar pain syndrome so that the 
RO could issue a Statement of the Case (SOC).  The Board 
instructed that the latter issues were only to be certified 
to the Board upon receipt of a timely substantive appeal.  

In a February 2009 rating decision, the Appeals Management 
Center (AMC) granted service connection for headaches; right 
upper extremity, periodic limb movement disorder; and left 
upper extremity, periodic limb movement disorder, previously 
claimed as muscle twitching in the bilateral arms.  Hence, 
these issues are no longer on appeal.

The AMC also issued an SOC on the increased ratings claims 
for left and right knee retropatellar pain syndrome in 
February 2009.  A timely substantive appeal was not received 
from the Veteran or his representative and the issues were 
not certified to the Board.  In August 2009, the Veteran's 
representative at the Board did submit argument directly to 
the Board with regard to these issues.  This statement could 
not constitute a substantive appeal because it was not filed 
with the office from which the Veteran received notice of the 
decision, and was submitted more than six months after the 
statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.202 (2008).  The Board will not further 
consider these issues.

In a statement received in June 2009, the Veteran appears to 
have raised claims of service connection for chronic fatigue 
syndrome, an auto-immune disorder and a blood count disorder.  
These issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's 2008 decision reopened the claim for entitlement 
to service connection for memory loss and remanded the issue 
for a VA examination to determine the etiology of his 
diagnosed memory loss disorder.  The examiner was to provide 
a medical opinion as to whether the memory loss was a 
manifestation of an undiagnosed illness, and if so, its 
severity.  See 38 U.S.C.A. § 1117 (West 2002) (requiring that 
for service connection for an undiagnosed illness, it must be 
present to a degree of 10 percent or more).

At a January 2009 VA examination, a VA examiner opined, in 
pertinent part, that "...the complaints of memory loss are 
less likely than not related to [the Veteran's] service-
connected PTSD."  The examiner did not state whether the 
memory loss was a manifestation of an undiagnosed illness, as 
requested in the remand.  He also did not provide an opinion 
as to whether the memory loss was related to some other 
aspect of active duty military service.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance." Id. 
at 270-1.  As the requested opinion was not provided, the 
Board is compelled to again remand these claims for 
compliance with the instructions in its September 2008 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
the examiner who conducted the January 
2009 VA examination, if available, for an 
addendum to his opinion regarding the 
Veteran's memory loss.  

The addendum should state whether it is 
at least as likely as not (there is a 50 
percent or better probability) that the 
memory loss is: 1) etiologically related 
to any incident of the Veteran's active 
duty service; or 2) is attributed to an 
undiagnosed illness.  

If attributed to an undiagnosed illness, 
the examiner should opine as to the 
severity of the memory loss.  The 
rationale for any opinions should also be 
provided.

2.  If any issue for which an appeal is 
perfected remains denied, the RO or AMC 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

